Title: To James Madison from Abraham Bradley, 21 January 1808
From: Bradley, Abraham
To: Madison, James



Sir,
General Post Office January 21 1808.

I have recieved a letter from the postmaster at Charleston S. C. in answer to a letter from the postmaster general to him covering a copy of Mr. Erskine’s communication of the 29 ulto. in which he denies that any letter addressed to Moore Smith Esqr. has ever been detained in his office beyond the legal period.
The act to establish the post office directs the several postmasters to render their accounts quarterly & to forward with them all such letters as have remained on hand three months (which in such case are called dead letters) to the General Post Office.  The postmaster states that he has uniformly complied with that direction, which he can prove by the persons employed in his office.  I know that the postmaster renders his accounts regularly & that he sustains the character of a very respectable man.
It is stated that the letter was forwarded from London on the 23rd. of September 1797 directed to Moore Smith Esqr. secretary to the commissioners appointed under the Treaty of Amity &c. between the United States and the King of Great Britain, at Charleston or elsewhere.  The time when delivered into the post office is not stated.  The voyage would certainly take up a portion of the 17 months, but this is not an important circumstance.  It seems that the letter was directed to Moore Smith Esqr. at Charleston or Elsewhere, & that Mr. Smith was actually at Philadelphia, but how was the postmaster at Charleston to know where Mr. Smith lived?  Philadelphia is nearly 700 miles from Charleston & it cannot be presumed that the postmaster had such an extensive acquaintance.  He was Secretary to an important commission indeed, but it was important chiefly to claimants & I suspect very few individuals or even officers of either the Federal or state governments can tell when or where they held their sittings.  In this case if the postmaster knew where Mr. Smith resided it was his duty to forward the letter to him, but not otherwise, that is he was not bound to enquire or hunt him out.
The law affords a remedy to every individual who sustains damage from a neglect of duty in an executive officer, if prosecuted in time.  As this is supposed to have happened as long ago as 1797 or 8, it is probable the limitation laws may interfere, but with these I am not acquainted.
It appears to me that so far as respects a remuneration of damages to Mr. Hurst it is simply a question between him and the postmaster at Charleston in which the postmaster general cannot interfere; & in respect to a neglect in the postmaster it does not appear that he has been in fault.
If it is tho’t necessary to have the deposition of the postmaster or of his clerk, or any further enquiry made, your intimations in those respects shall be duly attended to.  I have the honor to be very respectfully your obedient

Abraham Bradley Junr

